Wood, J., (after stating the facts.) In the absence of fraud or covenants of title, a vendor of land is not liable to the vendee for the purchase money because the title failed. In such case the vendee voluntarily parts with his money for only such title as the vendor has. If he has none, the vendee gets none, and is without recourse. Such is the contract between vendor and vendee in a purely quitclaim -deed. Gouverneur v. Elmendorf, 5 Johns. Ch. 79 (Kent.); Stoddard v. Prescott, 58 Mich. 542; Inhabitants of Barkhamsted v. Case. 5 Conn. 528; Clark v. Sigourney, 17 Conn. 511; Gates v. Winslow, 1 Mass. 65; Peters v. Bowman, 98 U. S. 56; Whitmore v. Farrington, 76 N. Y. 452; Thorkildsen v. Carpenter, 120 Mich. 419; Gibson v. Richart, 83 Ind. 313; Porter v. Cook, 114 Wis. 60. See also Diggs v. Kirby, 40 Ark. 420. The secretary was without authority to bind the board by any promise he might have made. The board made no promise, and the record fails to show a -cause of action. Reversed and remanded for new trial.